Appeal from an interlocutory order granting a temporary restraining and mandatory injunction in favor of the state against Beacon Oil 
Refining Company (called herein the refining company) requiring the latter to file with the Railroad Commission certain daily and semimonthly reports prescribed by the commission in what are designated as forms E-H and E-I in rules promulgated by the commission in performing its functions under the mineral oil proration laws.
The only question urged in the appeal is alleged error of the trial court in overruling a plea in abatement setting up the filing by the refining company of a bill in equity in the United States District Court for the Eastern District of Texas, at Tyler, wherein the commission was sought to be enjoined from enforcing the rules involved in the order appealed from.
Appeals from interlocutory orders are not allowed except in the specific instances authorized by statute. Our statutes do not allow appeal from interlocutory orders granting or overruling pleas in abatement on the ground of another suit pending. Review of such orders can only be had in an appeal from a final judgment. The instant appeal is only from the interlocutory temporary injunctive order, and does not confer jurisdiction to review the order overruling the plea in abatement.
The order appealed from is affirmed.
Order appealed from affirmed